United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTATION, Flowood, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1123
Issued: November 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs hearing representative’s decision dated December 14, 2006 which
affirmed the denial of his claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had any
disability from September 26, 2004 to March 2, 2005 causally related to a July 19, 2004
employment injury.

FACTUAL HISTORY
On August 9, 2004 appellant, then a 57-year-old security screener filed a traumatic injury
claim (Form CA-1), alleging that on July 19, 2004 he was screening luggage and lifting bags
onto an airline belt and injured his right wrist and hand. Appellant did not stop work.1
Appellant came under the treatment of Dr. R. Tim Morris, Board-certified in
occupational medicine, who treated him from July 16 to September 20, 2004 for bilateral wrist
tendinitis. Dr. Morris noted complaints of decreased strength of the right arm and diagnosed
bilateral arm tendinitis. On September 20, 2004 he advised that appellant was off work from
September 18 to 20, 2004 and placed on full-time modified duty from September 21 to 27, 2004
with no lifting greater than one pound, limited use of both hands as tolerated and use of a wrist
splint. Nerve conduction studies dated September 14, 2004 revealed “very mild sensory
polyneuropathy, mildly reduced sensory amplitudes in bilaterally upper extremities, normal
motor responses, no electrophysiologic evidence of median and ulnar neuropathies on either side
or right brachial plexopathy and no evidence of right cervical radiculopathy or motor axon loss
by needle EMG [electromyogram] of the right upper extremity.”
The Office denied appellant’s claim on November 12, 2004. He requested an oral
hearing which was held on October 27, 2005. Appellant submitted a report from Dr. Michael G.
Dulske, a Board-certified orthopedic surgeon, dated September 27, 2004, who noted a history of
injury and diagnosed right cubital tunnel syndrome. Findings on physical examination included
a full range of motion of the wrists for flexion, extension, supination and pronation, negative
ulnar grind test, positive Tinel’s sign at the cubital tunnel and slightly diminished grip strength
and abduction strength. Dr. Dulske noted that x-rays revealed no significant acute abnormality.
On September 27, 2004 he advised that appellant could return to work full-time modified duty
with restrictions of no repetitive activity or lifting greater than one pound. In a report dated
October 4, 2004, Dr. Dulske noted a history of injury and diagnosed right cubital tunnel
syndrome. He noted with a checkmark “yes” that appellant’s condition was caused or
aggravated by an employment activity. Dr. Dulske returned appellant to full-time modified duty
with no repetitive activity and no lifting over one pound. Appellant also submitted a report from
Dr. Morris dated March 2, 2005, who returned him to regular duty without restriction.
In a decision dated December 5, 2005, the hearing representative set aside the
November 12, 2004 decision and accepted appellant’s claim for right cubital tunnel syndrome
and bilateral tendinitis of the wrists. He advised appellant to submit a claim for compensation
(Form CA-7) to establish any resulting disability from work causally related to his employment
injury.
The employing establishment approved appellant’s request for limited duty and advised
that he could continue to work 32 hours per week with restrictions on lifting no more than one
pound. It noted that appellant requested a change in work schedule to part time, 64 hours
biweekly, effective August 22, 2004. In a letter dated April 26, 2005, the employing
1

Appellant filed a separate claim for a back injury which occurred on May 13, 2006, File No. 06-216548. The
Office accepted the claim for a lumbar sprain. This claim is not before the Board at this time.

2

establishment advised that appellant’s work schedule was changed effective August 22, 2004 to
part time at his request. Appellant noted that he volunteered to convert from a part-time screener
position to a full-time screener position. In a Form 50 dated June 15, 2005, he requested a
change in work schedule to full-time effective June 26, 2005.
On January 17, 2006 appellant filed a CA-7, claim for compensation for intermittent
disability for the period July 20, 2004 to March 5, 2005. He requested four hours of leave
without pay for the period July 20, 2004 to March 2, 2005.2 Appellant noted that, during this
period, he worked part time four hours per day and was partially disabled for four hours per day
due to his work-related injury. He indicated on a time analysis form that the employing
establishment reduced his work hours due to his traumatic injury.
In a letter dated May 5, 2006, the Office requested that appellant submit medical
evidence establishing his disability for the claimed period.
In an August 16, 2004 report, Dr. Morris noted appellant’s complaints of decreased grip
strength, numbness and poor control of his right arm. Dr. Morris diagnosed bilateral arm
symptoms, possible tendinitis and advised that appellant was off work August 14 to 20, 2004
with a tentative return to regular-duty scheduled on August 21, 2004. In a work status report
dated August 24, 2004, he noted that appellant could work eight hours per day subject to
restrictions of no driving a vehicle, no grasping or manipulation and lifting limited to five
pounds. In reports dated March 1 to May 3, 2006, Dr. Dulske treated appellant for persistent
pain in the ulnar aspect of the wrist with difficulty grasping objects. He diagnosed right wrist
probable triangular fibrocartilage complex tear (TFCC) with cubital tunnel syndrome. In an
operative report dated May 23, 2006, he performed a right wrist arthroscopy, debridement of the
TFCC tear and diagnosed right wrist TFCC tear and right cubital tunnel syndrome.3
By decision dated June 14, 2006, the Office denied appellant’s claim for compensation
for partial disability, four hours per day, for the period September 26, 2004 to March 2, 2005.4 It
found that the medical evidence was not sufficient to establish that appellant’s partial disability
was due to his accepted work injury. The Office noted that the evidence did not establish the
medical necessity for appellant to work only four hours per day. Rather, appellant’s treating
physician returned him to work full time with driving and lifting restrictions and that appellant
requested part-time work as of August 24, 2004.
Appellant submitted statements dated November 30, 2004 and June 27, 2006. He
requested part-time work on August 24, 2004 because of his medical condition and returned to a

2

Documentation submitted with the January 17, 2006 CA-7 does not indicate that appellant had wage loss from
March 3 to 5, 2005.
3

The Office authorized this surgery on June 14, 2006.

4

The record reflects that the Office has not issued a final decision on appellant’s request for compensation for the
period July 20 to September 25, 2004. Therefore, the Board does not have jurisdiction over the matter. See 20
C.F.R. § 501.2(c).

3

full-time position on March 5, 2005 due to financial difficulties. On June 19, 2006 appellant
requested an oral hearing which was held on October 6, 2006.
A March 29, 2006 magnetic resonance imaging (MRI) scan of the right wrist revealed
bone marrow edema along the radial margin of the distal ulnar and a defect within the central
portion of the triangle fibrocartilage which represent a focal tear. An August 1, 2006 MRI scan
of the lumbar spine revealed minimal degenerative changes demonstrated at L5-S1 level with a
small annular ligament tear. Appellant submitted reports dated September 11 and October 25,
2006, from Dr. D.K. Donohoe, a Board-certified orthopedic surgeon, who saw him for
degenerative disc disease at L5-S1. Reports from Dr. Ronald B. Williams, a Board-certified
anesthesiologist, dated October 25 and November 8, 2006, noted a history of injury and
diagnosed lumbar facet arthropathy and S1 joint arthropathy.
In a decision dated December 14, 2006, the hearing representative affirmed the
June 14, 2006 decision.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.5 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.6 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.7
ANALYSIS
The Office accepted appellant’s claim for bilateral wrist tendinitis and right cubital tunnel
syndrome. The Board finds that the medical evidence submitted in support of his wage-loss
compensation claim for partial disability, four hours per day, for the period September 26, 2004
to March 2, 2005, is insufficient to establish that appellant’s disability was caused by the
accepted employment injury.
On August 24, 2004 Dr. Morris noted that appellant could work eight hours per day with
no driving a vehicle or grasping and manipulation and lifting restricted to five pounds. On
September 20, 2004 he advised that appellant was placed on full-time modified duty from
September 21 to 27, 2004 with no lifting greater than one pound, limited use of both hands as
tolerated and use of a splint. Dr. Morris noted that appellant was experiencing symptoms of
bilateral tendinitis. However, he did not support that he was restricted to part-time work for four
hours a day from September 26, 2004 to March 2, 2005 due to the July 19, 2004 employment
injury. Rather, he advised that appellant could return to work full time subject to restrictions.

5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

The medical evidence from Dr. Morris does not support appellant’s claim of partial disability.
Therefore, these reports are insufficient to meet appellant’s burden of proof.8
In reports dated September 27 to October 4, 2004, Dr. Dulske noted that appellant
experienced symptoms of right wrist and hand pain. He diagnosed right cubital tunnel syndrome
and possible triangular fibrocartilage complex tear. However, Dr. Dulske did not address
whether appellant had any employment-related disability from September 26, 2004 to March 2,
2005 due to the July 19, 2004 employment injury.9 He advised that appellant could return to
work full time subject to restrictions on no repetitive activity or lifting greater than one pound.
This medical evidence does not support appellant’s claim of partial disability.
The record indicates that on August 24, 2004 appellant requested a part-time limited duty
position for 32 hours per week. He requested a change in work schedule to part time effective
August 22, 2004, although appellant’s treating physician found that he could return to work fulltime subject to restrictions. The medical evidence of record fails to establish that it was the
residuals of appellant’s employment injury which prevented him from working full time for the
period September 26, 2004 to March 2, 2005.
The remainder of the medical evidence, including reports from Dr. Dulske, Dr. Donohoe
and Dr. Williams failed to provide an opinion on the causal relationship between the claimed
period of partial disability and the accepted employment injury. Consequently, this medical
evidence does not establish partial disability due to appellant’s employment injury of
July 19, 2004.
Furthermore, the evidence does not establish that the employing establishment removed
appellant’s full-time light-duty position or that his full-time light-duty requirements changed.
On August 24, 2004 appellant voluntarily requested a change to a part-time limited-duty position
subject to restrictions which became effective August 22, 2004. The record supports that
appellant voluntarily changed his full-time light-duty position with the employing establishment
to a part-time light-duty position although full-time light duty remained available to him.
CONCLUSION
The Board finds that appellant has failed to establish that his condition during the claimed
period of disability is causally related to the accepted employment injury of July 19, 2004.

8

The evidence also does not show that there was any wage loss for the period claimed that was incidental to
treatment for an accepted injury. See 5 U.S.C. § 8103(a); Daniel Hollars, 51ECAB 355 (2000).
9

See Jimmie H. Duckett, supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 14 and June 14, 2006 are affirmed.
Issued: November 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

